           Case 1:18-cv-10936-JSR Document 20 Filed 12/11/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------X
 MARTIN TROTT and CHRISTOPHER SMITH,
 as Joint Official Liquidators and Foreign
 Representatives of PLATINUM PARTNERS
 VALUE ARBITRAGE FUND L.P. (in
 OFFICIAL LIQUIDATION) and PLATINUM
 PARTNERS VALUE ARBITRAGE FUND L.P.
 (in OFFICIAL LIQUIDATION),

                   Plaintiffs,
                                                               1:18-cv-10936 (JSR)
                            v.

 PLATINUM MANAGEMENT (NY) LLC,                                 NOTICE OF APPEARANCE
 MARK NORDLICHT, DAVID LEVY,
 ESTATE of URI LANDESMAN, MURRAY
 HUBERFELD, DAVID BODNER, DAVID
 STEINBERG, DANIEL SMALL, et al.,

                    Defendants.
-----------------------------------------------------------X


        PLEASE TAKE NOTICE that Melissa S. Geller of Duane Morris, LLP hereby enters her

appearance on behalf of Defendant Estate of Uri Landesman in the above-captioned matter.


        I certify that I am admitted to practice in this Court.


Dated: December 11, 2018
                                                     DUANE MORRIS LLP


                                                     By: /s/ Melissa S. Geller
                                                          Melissa S. Geller
                                                          E-mail: msgeller@duanemorris.com
                                                          One Riverfront Plaza
                                                          1037 Raymond Blvd., Suite 1800
                                                          Newark, NJ 07102-5429
                                                          Telephone: +1 973 424 2000
                                                          Fax: +1 973 424 2001

                                                          Attorneys for Defendant Estate of Uri Landesman
         Case 1:18-cv-10936-JSR Document 20 Filed 12/11/18 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on December 11, 2018, I served the foregoing Notice of Appearance
by ECF on all counsel of record.




                                              /s/ Melissa S. Geller
                                           Melissa S. Geller




                                              2
